
	
		II
		Calendar No. 743
		110th CONGRESS
		2d Session
		S. 3044
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2008
			Mr. Reid (for himself,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Cardin,
			 Mr. Conrad, Mr.
			 Dodd, Mr. Durbin,
			 Mr. Johnson, Mr. Kennedy, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mrs. McCaskill,
			 Ms. Mikulski, Mrs. Murray, Mr.
			 Reed, Mr. Schumer,
			 Ms. Stabenow, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read the first time
		
		
			May 21, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide energy price relief and hold oil companies and
		  other entities accountable for their actions with regard to high energy prices,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Consumer-First Energy Act of
			 2008.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Tax provisions related to oil and gas
					Sec. 101. Denial of deduction for major integrated oil
				companies for income attributable to domestic production of oil, gas, or
				primary products thereof.
					Sec. 102. Elimination of the different treatment of foreign oil
				and gas extraction income and foreign oil related income for purposes of the
				foreign tax credit.
					Sec. 103. Windfall profits tax.
					Sec. 104. Energy Independence and Security Trust
				Fund.
					TITLE II—Price gouging
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. Energy emergency and additional price gouging
				enforcement.
					Sec. 204. Presidential declaration of energy
				emergency.
					Sec. 205. Enforcement by the Federal Trade
				Commission.
					Sec. 206. Enforcement by State attorneys general.
					Sec. 207. Penalties.
					Sec. 208. Effect on other laws.
					TITLE III—Strategic Petroleum Reserve
					Sec. 301. Suspension of petroleum acquisition for Strategic
				Petroleum Reserve.
					TITLE IV—No Oil Producing and Exporting Cartels
					Sec. 401. No Oil Producing and Exporting Cartels Act of
				2008.
					TITLE V—Market speculation
					Sec. 501. Speculative limits and transparency for off-shore oil
				trading.
					Sec. 502. Margin level for crude oil.
				
			2.FindingsCongress finds that—
			(1)excessive prices
			 for petroleum products have created, or imminently threaten to create, severe
			 economic dislocations and hardships, including the loss of jobs, business
			 failures, disruption of economic activity, curtailment of vital public
			 services, and price increases throughout the economy;
			(2)those hardships
			 and dislocations jeopardize the normal flow of commerce and constitute a
			 national energy and economic crisis that is a threat to the public health,
			 safety, and welfare of the United States;
			(3)consumers,
			 workers, small businesses, and large businesses of the United States are
			 particularly vulnerable to those price increase due to the failure of the
			 President to aggressively develop alternatives to petroleum and petroleum
			 products and to promote efficiency and conservation;
			(4)reliable and
			 affordable supplies of crude oil and products refined from crude oil (including
			 gasoline, diesel fuel, heating oil, and jet fuel) are vital to the economic and
			 national security of the United States given current energy infrastructure and
			 technology;
			(5)the price of
			 crude oil and products refined from crude oil (including gasoline, diesel fuel,
			 heating oil, and jet fuel) have skyrocketed to record levels and are continuing
			 to rise;
			(6)since 2001, oil
			 prices have increased from $29 per barrel to levels near $120 per barrel and
			 gasoline prices have more than doubled from $1.47 per gallon to more than $3.50
			 per gallon;
			(7)the record prices
			 for crude oil and products refined from crude oil (including gasoline, diesel
			 fuel, heating oil, and jet fuel)—
				(A)are hurting
			 millions of consumers, workers, small businesses, and large businesses of the
			 United States, and threaten long-term damage to the economy and security of the
			 United States;
				(B)are partially due
			 to—
					(i)the
			 declining value of the dollar and a widespread lack of confidence in the
			 management of economic and foreign policy by the President;
					(ii)the accumulation
			 of national debt and growing budget deficits under the failed economic policies
			 of the President; and
					(iii)high levels of
			 military expenditures under the failed policies of the President in Iraq;
			 and
					(C)are no longer
			 justified by traditional forces of supply and demand;
				(8)rampant
			 speculation in the markets for crude oil and products refined from crude oil
			 has magnified the price increases and market volatility resulting from those
			 underlying causes of price increases; and
			(9)Congress must
			 take urgent action to protect consumers, workers, and businesses of the United
			 States from rampant speculation in the energy markets and the price increases
			 resulting from the failed domestic and foreign policies of the
			 President.
			ITax
			 provisions related to oil and gas
			101.Denial of deduction
			 for major integrated oil companies for income attributable to domestic
			 production of oil, gas, or primary products thereof
				(a)In
			 generalSubparagraph (B) of
			 section
			 199(c)(4) (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
					
						(iv)in the case of any major integrated oil
				company (as defined in section 167(h)(5)(B)), the production, refining,
				processing, transportation, or distribution of oil, gas, or any primary product
				thereof during any taxable year described in section
				167(h)(5)(B).
						.
				(b)Primary
			 productSection 199(c)(4)(B) is amended by adding at the end the
			 following flush sentence:
					
						For
				purposes of clause (iv), the term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal..
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				102.Elimination of
			 the different treatment of foreign oil and gas extraction income and foreign
			 oil related income for purposes of the foreign tax credit
				(a)In
			 generalSubsections (a) and (b) of section 907 of the Internal
			 Revenue Code of 1986 (relating to special rules in case of foreign oil and gas
			 income) are amended to read as follows:
					
						(a)Reduction in
				amount allowed as foreign tax under section 901In applying
				section 901, the amount of any foreign oil and gas taxes paid or accrued (or
				deemed to have been paid) during the taxable year which would (but for this
				subsection) be taken into account for purposes of section 901 shall be reduced
				by the amount (if any) by which the amount of such taxes exceeds the product
				of—
							(1)the amount of the
				combined foreign oil and gas income for the taxable year,
							(2)multiplied
				by—
								(A)in the case of a
				corporation, the percentage which is equal to the highest rate of tax specified
				under section 11(b), or
								(B)in the case of an
				individual, a fraction the numerator of which is the tax against which the
				credit under section 901(a) is taken and the denominator of which is the
				taxpayer's entire taxable income.
								(b)Combined
				foreign oil and gas income; foreign oil and gas taxesFor
				purposes of this section—
							(1)Combined
				foreign oil and gas incomeThe term combined foreign oil
				and gas income means, with respect to any taxable year, the sum
				of—
								(A)foreign oil and
				gas extraction income, and
								(B)foreign oil
				related income.
								(2)Foreign oil and
				gas taxesThe term foreign oil and gas taxes means,
				with respect to any taxable year, the sum of—
								(A)oil and gas
				extraction taxes, and
								(B)any income, war
				profits, and excess profits taxes paid or accrued (or deemed to have been paid
				or accrued under section 902 or 960) during the taxable year with respect to
				foreign oil related income (determined without regard to subsection (c)(4)) or
				loss which would be taken into account for purposes of section 901 without
				regard to this
				section.
								.
				(b)Recapture of
			 foreign oil and gas lossesParagraph (4) of section 907(c) of the
			 Internal Revenue Code of 1986 (relating to recapture of foreign oil and gas
			 extraction losses by recharacterizing later extraction income) is amended to
			 read as follows:
					
						(4)Recapture of
				foreign oil and gas losses by recharacterizing later combined foreign oil and
				gas income
							(A)In
				generalThe combined foreign oil and gas income of a taxpayer for
				a taxable year (determined without regard to this paragraph) shall be
				reduced—
								(i)first by the
				amount determined under subparagraph (B), and
								(ii)then by the
				amount determined under subparagraph (C).
								The
				aggregate amount of such reductions shall be treated as income (from sources
				without the United States) which is not combined foreign oil and gas
				income.(B)Reduction for
				pre-2008 foreign oil extraction lossesThe reduction under this
				paragraph shall be equal to the lesser of—
								(i)the foreign oil
				and gas extraction income of the taxpayer for the taxable year (determined
				without regard to this paragraph), or
								(ii)the excess
				of—
									(I)the aggregate
				amount of foreign oil extraction losses for preceding taxable years beginning
				after December 31, 1982, and before January 1, 2008, over
									(II)so much of such
				aggregate amount as was recharacterized under this paragraph (as in effect
				before and after the date of the enactment of the
				Consumer-First Energy Act of
				2008) for preceding taxable years beginning after December 31,
				1982.
									(C)Reduction for
				post-2008 foreign oil and gas lossesThe reduction under this
				paragraph shall be equal to the lesser of—
								(i)the combined
				foreign oil and gas income of the taxpayer for the taxable year (determined
				without regard to this paragraph), reduced by an amount equal to the reduction
				under subparagraph (A) for the taxable year, or
								(ii)the excess
				of—
									(I)the aggregate
				amount of foreign oil and gas losses for preceding taxable years beginning
				after December 31, 2008, over
									(II)so much of such
				aggregate amount as was recharacterized under this paragraph for preceding
				taxable years beginning after December 31, 2008.
									(D)Foreign oil and
				gas loss defined
								(i)In
				generalFor purposes of this paragraph, the term foreign
				oil and gas loss means the amount by which—
									(I)the gross income
				for the taxable year from sources without the United States and its possessions
				(whether or not the taxpayer chooses the benefits of this subpart for such
				taxable year) taken into account in determining the combined foreign oil and
				gas income for such year, is exceeded by
									(II)the sum of the
				deductions properly apportioned or allocated thereto.
									(ii)Net operating
				loss deduction not taken into accountFor purposes of clause (i),
				the net operating loss deduction allowable for the taxable year under section
				172(a) shall not be taken into account.
								(iii)Expropriation
				and casualty losses not taken into accountFor purposes of clause
				(i), there shall not be taken into account—
									(I)any foreign
				expropriation loss (as defined in section 172(h) (as in effect on the day
				before the date of the enactment of the Revenue Reconciliation Act of 1990))
				for the taxable year, or
									(II)any loss for the
				taxable year which arises from fire, storm, shipwreck, or other casualty, or
				from theft,
									to the extent
				such loss is not compensated for by insurance or otherwise.(iv)Foreign oil
				extraction lossFor purposes of subparagraph (B)(ii)(I), foreign
				oil extraction losses shall be determined under this paragraph as in effect on
				the day before the date of the enactment of the
				Consumer-First Energy Act of
				2008.
								.
				(c)Carryback and
			 carryover of disallowed creditsSection 907(f) of the Internal
			 Revenue Code of 1986 (relating to carryback and carryover of disallowed
			 credits) is amended—
					(1)by striking
			 oil and gas extraction taxes each place it appears and inserting
			 foreign oil and gas taxes, and
					(2)by adding at the
			 end the following new paragraph:
						
							(4)Transition
				rules for pre-2009 and 2009 disallowed credits
								(A)Pre-2009
				creditsIn the case of any unused credit year beginning before
				January 1, 2009, this subsection shall be applied to any unused oil and gas
				extraction taxes carried from such unused credit year to a year beginning after
				December 31, 2008—
									(i)by substituting
				oil and gas extraction taxes for foreign oil and gas
				taxes each place it appears in paragraphs (1), (2), and (3), and
									(ii)by computing,
				for purposes of paragraph (2)(A), the limitation under subparagraph (A) for the
				year to which such taxes are carried by substituting foreign oil and gas
				extraction income for foreign oil and gas income in
				subsection (a).
									(B)2009
				creditsIn the case of any unused credit year beginning in 2009,
				the amendments made to this subsection by the Consumer-First Energy Act of 2008 shall be
				treated as being in effect for any preceding year beginning before January 1,
				2009, solely for purposes of determining how much of the unused foreign oil and
				gas taxes for such unused credit year may be deemed paid or accrued in such
				preceding
				year.
								.
					(d)Conforming
			 amendmentSection 6501(i) of the Internal Revenue Code of 1986 is
			 amended by striking oil and gas extraction taxes and inserting
			 foreign oil and gas taxes.
				(e)Effective dateThe amendments
			 made by this section shall apply to taxable years beginning after December 31,
			 2008.
				103.Windfall profits
			 tax
				(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 (relating
			 to alcohol, tobacco, and certain other excise taxes) is amended by adding at
			 the end thereof the following new chapter:
					
						56Windfall profits
				on crude oil
							
								Sec. 5896. Imposition of
				  tax.
								Sec. 5897. Windfall profit; qualified
				  investment.
								Sec. 5898. Special rules and
				  definitions.
							
							5896.Imposition of
				tax
								(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed on any applicable taxpayer an excise tax in an amount
				equal to 25 percent of the excess of—
									(1)the windfall
				profit of such taxpayer, over
									(2)the excess
				of—
										(A)the amount of the
				qualified investments of such applicable taxpayer for such taxable year,
				over
										(B)the average of
				the qualified investment of such applicable taxpayer for taxable years
				beginning during the 2002–2006 taxable year period.
										(b)Applicable
				taxpayerFor purposes of this chapter, the term applicable
				taxpayer means any major integrated oil company (as defined in section
				167(h)(5)(B)).
								5897.Windfall
				profit; qualified investment
								(a)General
				ruleFor purposes of this chapter, the term windfall
				profit means the excess of the adjusted taxable income of the applicable
				taxpayer for the taxable year over the reasonably inflated average profit for
				such taxable year.
								(b)Adjusted
				taxable incomeFor purposes of this chapter, with respect to any
				applicable taxpayer, the adjusted taxable income for any taxable year is equal
				to the taxable income for such taxable year (within the meaning of section 63
				and determined without regard to this subsection)—
									(1)increased by any
				interest expense deduction, charitable contribution deduction, and any net
				operating loss deduction carried forward from any prior taxable year,
				and
									(2)reduced by any
				interest income, dividend income, and net operating losses to the extent such
				losses exceed taxable income for the taxable year.
									In the
				case of any applicable taxpayer which is a foreign corporation, the adjusted
				taxable income shall be determined with respect to such income which is
				effectively connected with the conduct of a trade or business in the United
				States.(c)Reasonably
				inflated average profitFor purposes of this chapter, with
				respect to any applicable taxpayer, the reasonably inflated average profit for
				any taxable year is an amount equal to the average of the adjusted taxable
				income of such taxpayer for taxable years beginning during the 2002–2006
				taxable year period (determined without regard to the taxable year with the
				highest adjusted taxable income in such period) plus 10 percent of such
				average.
								(d)Qualified
				investmentFor purposes of this chapter, the term qualified
				investment means, with respect to any applicable taxpayer, means any
				amount paid or incurred with respect to—
									(1)any qualified
				facility described in paragraph (1), (2), (3), (4), (5), (6), (7), or (9) of
				section 45(d) (determined without regard to any placed in service date),
				or
									(2)any facility for
				the production renewable fuel or advanced biofuel (as defined in section 211(o)
				of the Clean Air Act 942 U.S.C. 7545).
									5898.Special rules
				and definitions
								(a)Withholding and
				deposit of taxThe Secretary shall provide such rules as are
				necessary for the withholding and deposit of the tax imposed under section
				5896.
								(b)Records and
				informationEach taxpayer liable for tax under section 5896 shall
				keep such records, make such returns, and furnish such information as the
				Secretary may by regulations prescribe.
								(c)Return of
				windfall profit taxThe Secretary shall provide for the filing
				and the time of such filing of the return of the tax imposed under section
				5896.
								(d)Crude
				oilThe term crude oil includes crude oil
				condensates and natural gasoline.
								(e)Businesses
				under common controlFor purposes of this chapter, all members of
				the same controlled group of corporations (within the meaning of section
				267(f)) and all persons under common control (within the meaning of section
				52(b) but determined by treating an interest of more than 50 percent as a
				controlling interest) shall be treated as 1 person.
								(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
								.
				(b)Clerical
			 amendmentThe table of chapters for subtitle E of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
					
						
							Chapter 56. Windfall profit on crude
				oil.
						
						.
				(c)Deductibility
			 of windfall profit taxThe first sentence of section 164(a) of
			 the Internal Revenue Code of 1986 (relating to deduction for taxes) is amended
			 by inserting after paragraph (5) the following new paragraph:
					
						(6)The windfall
				profit tax imposed by section
				5896.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				104.Energy
			 Independence and Security Trust Fund
				(a)EstablishmentSubchapter
			 A of chapter 98 of the Internal Revenue Code of 1986 (relating to trust fund
			 code) is amended by adding at the end the following new section:
					
						9511.Energy
				Independence and Security Trust Fund
							(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as Energy Independence and Security
				Trust Fund (referred to in this section as the Trust
				Fund), consisting of such amounts as may be appropriated or credited to
				the Trust Fund as provided in this section or section 9602(b).
							(b)Transfers to
				Trust FundThere is hereby appropriated to the Trust Fund an
				amount equivalent to the increase in the revenues received in the Treasury as
				the result of the amendments made by sections 101, 102, and 103 of the
				Consumer-First Energy Act of
				2008.
							(c)Distribution of
				amounts in Trust FundAmounts
				in the Trust Fund shall be available, as provided by appropriation Acts, for
				the purposes of reducing the dependence of the United States on foreign and
				unsustainable energy sources and reducing the risks of global warming through
				programs and measures that—
								(1)reduce the
				burdens on consumers of rising energy prices;
								(2)diversify and
				expand the use of secure, efficient, and environmentally-friendly energy
				supplies and technologies;
								(3)result in net
				reductions in emissions of greenhouse gases; and
								(4)prevent energy
				price gouging, profiteering, and market
				manipulation.
								.
				(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 9511. Energy Independence and Security Trust
				Fund.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				IIPrice
			 gouging
			201. Short
			 titleThis title may be cited
			 as the Petroleum Consumer Price
			 Gouging Protection Act.
			202.
			 DefinitionsIn this
			 title:
				(1)Affected
			 areaThe term affected area means an area covered by
			 a Presidential declaration of energy emergency.
				(2)SupplierThe
			 term supplier means any person engaged in the trade or business of
			 selling or reselling, at retail or wholesale, or distributing crude oil,
			 gasoline, petroleum distillates, or biofuel.
				(3)Price
			 gougingThe term price gouging means the charging of
			 an unconscionably excessive price by a supplier in an affected area.
				(4)Unconscionably
			 excessive priceThe term unconscionably excessive
			 price means an average price charged during an energy emergency declared
			 by the President in an area and for a product subject to the declaration,
			 that—
					(A)(i)(I)constitutes a gross
			 disparity from the average price at which it was offered for sale in the usual
			 course of the supplier's business during the 30 days prior to the President's
			 declaration of an energy emergency; and
							(II)grossly exceeds the prices at
			 which the same or similar crude oil, gasoline, petroleum distillates, or
			 biofuel was readily obtainable by purchasers from other suppliers in the same
			 relevant geographic market within the affected area; or
							(ii)represents an exercise of unfair
			 leverage or unconscionable means on the part of the supplier, during a period
			 of declared energy emergency; and
						(B)is not
			 attributable to increased wholesale or operational costs, including replacement
			 costs, outside the control of the supplier, incurred in connection with the
			 sale of crude oil, gasoline, petroleum distillates, or biofuel, and is not
			 attributable to local, regional, national, or international market
			 conditions.
					(5)CommissionThe
			 term Commission means the Federal Trade Commission.
				203. Energy
			 emergency and additional price gouging enforcement
				(a)In
			 generalDuring any energy emergency declared by the President
			 under section 204 of this title, it is unlawful for any supplier to sell, or
			 offer to sell crude oil, gasoline, petroleum distillates, or biofuel subject to
			 that declaration in, or for use in, the area to which that declaration applies
			 at an unconscionably excessive price.
				(b)Factors
			 consideredIn determining whether a violation of subsection (a)
			 has occurred, there shall be taken into account, among other factors,
			 whether—
					(1)the price charged
			 was a price that would reasonably exist in a competitive and freely functioning
			 market; and
					(2)the amount of
			 gasoline, other petroleum distillates, or biofuel the seller produced,
			 distributed, or sold during the period the Proclamation was in effect increased
			 over the average amount during the preceding 30 days.
					204.Presidential
			 declaration of energy emergency
				(a)In
			 generalIf the President finds that the health, safety, welfare,
			 or economic well-being of the citizens of the United States is at risk because
			 of a shortage or imminent shortage of adequate supplies of crude oil, gasoline,
			 petroleum distillates, or biofuel due to a disruption in the national
			 distribution system for crude oil, gasoline, petroleum distillates, or biofuel
			 (including such a shortage related to a major disaster (as defined in section
			 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5122(2)))), or significant pricing anomalies in national energy
			 markets for crude oil, gasoline, petroleum distillates, or biofuel the
			 President may declare that a Federal energy emergency exists.
				(b)Scope and
			 durationThe emergency declaration shall specify—
					(1)the period, not
			 to exceed 30 days, for which the declaration applies;
					(2)the circumstance
			 or condition necessitating the declaration;
					(3)the area or
			 region to which it applies which may not be limited to a single State;
			 and
					(4)the product or
			 products to which it applies.
					(c)ExtensionsThe
			 President may—
					(1)extend a
			 declaration under subsection (a) for a period of not more than 30 days;
					(2)extend such a
			 declaration more than once; and
					(3)discontinue such
			 a declaration before its expiration.
					205. Enforcement
			 by the Federal Trade Commission
				(a)EnforcementThis
			 title shall be enforced by the Federal Trade Commission in the same manner, by
			 the same means, and with the same jurisdiction as though all applicable terms
			 of the Federal Trade Commission Act were incorporated into and made a part of
			 this title. In enforcing section 203 of this title, the Commission shall give
			 priority to enforcement actions concerning companies with total United States
			 wholesale or retail sales of crude oil, gasoline, petroleum distillates, and
			 biofuel in excess of $500,000,000 per year but shall not exclude enforcement
			 actions against companies with total United States wholesale sales of
			 $500,000,000 or less per year.
				(b)Violation is
			 treated as unfair or deceptive act or practiceThe violation of
			 any provision of this title shall be treated as an unfair or deceptive act or
			 practice proscribed under a rule issued under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(c)Commission
			 actionsFollowing the declaration of an energy emergency by the
			 President under section 204 of this title, the Commission shall—
					(1)maintain within
			 the Commission—
						(A)a toll-free
			 hotline that a consumer may call to report an incident of price gouging in the
			 affected area; and
						(B)a program to
			 develop and distribute to the public informational materials to assist
			 residents of the affected area in detecting, avoiding, and reporting price
			 gouging;
						(2)consult with the
			 Attorney General, the United States Attorney for the districts in which a
			 disaster occurred (if the declaration is related to a major disaster), and
			 State and local law enforcement officials to determine whether any supplier in
			 the affected area is charging or has charged an unconscionably excessive price
			 for crude oil, gasoline, petroleum distillates, or biofuel in the affected
			 area; and
					(3)conduct
			 investigations as appropriate to determine whether any supplier in the affected
			 area has violated section 203 of this title, and upon such finding, take any
			 action the Commission determines to be appropriate to remedy the
			 violation.
					206.Enforcement by
			 State attorneys general
				(a)In
			 generalA State, as parens patriae, may bring a civil action on
			 behalf of its residents in an appropriate district court of the United States
			 to enforce the provisions of section 203 of this title, or to impose the civil
			 penalties authorized by section 207 for violations of section 203, whenever the
			 attorney general of the State has reason to believe that the interests of the
			 residents of the State have been or are being threatened or adversely affected
			 by a supplier engaged in the sale or resale, at retail or wholesale, or
			 distribution of crude oil, gasoline, petroleum distillates, or biofuel in
			 violation of section 203 of this title.
				(b)NoticeThe
			 State shall serve written notice to the Commission of any civil action under
			 subsection (a) prior to initiating the action. The notice shall include a copy
			 of the complaint to be filed to initiate the civil action, except that if it is
			 not feasible for the State to provide such prior notice, the State shall
			 provide such notice immediately upon instituting the civil action.
				(c)Authority To
			 interveneUpon receiving the notice required by subsection (b),
			 the Commission may intervene in the civil action and, upon intervening—
					(1)may be heard on
			 all matters arising in such civil action; and
					(2)may file
			 petitions for appeal of a decision in such civil action.
					(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in this
			 section shall prevent the attorney general of a State from exercising the
			 powers conferred on the Attorney General by the laws of such State to conduct
			 investigations or to administer oaths or affirmations or to compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
				(e)Venue; service
			 of processIn a civil action brought under subsection (a)—
					(1)the venue shall
			 be a judicial district in which—
						(A)the defendant
			 operates;
						(B)the defendant was
			 authorized to do business; or
						(C)where the
			 defendant in the civil action is found;
						(2)process may be
			 served without regard to the territorial limits of the district or of the State
			 in which the civil action is instituted; and
					(3)a person who
			 participated with the defendant in an alleged violation that is being litigated
			 in the civil action may be joined in the civil action without regard to the
			 residence of the person.
					(f)Limitation on
			 state action while federal action is pendingIf the Commission
			 has instituted a civil action or an administrative action for violation of this
			 title, a State attorney general, or official or agency of a State, may not
			 bring an action under this section during the pendency of that action against
			 any defendant named in the complaint of the Commission or the other agency for
			 any violation of this title alleged in the Commission's civil or administrative
			 action.
				(g)No
			 preemptionNothing contained in this section shall prohibit an
			 authorized State official from proceeding in State court to enforce a civil or
			 criminal statute of that State.
				207.
			 Penalties
				(a)Civil
			 penalty
					(1)In
			 generalIn addition to any penalty applicable under the Federal
			 Trade Commission Act, any supplier—
						(A)that violates
			 section 203 of this title is punishable by a civil penalty of not more than
			 $1,000,000; and
						(B)that violates
			 section 203 of this title is punishable by a civil penalty of—
							(i)not
			 more than $500,000, in the case of an independent small business marketer of
			 gasoline (within the meaning of section 324(c) of the Clean Air Act (42 U.S.C.
			 7625(c))); and
							(ii)not more than
			 $5,000,000 in the case of any other supplier.
							(2)MethodThe
			 penalties provided by paragraph (1) shall be obtained in the same manner as
			 civil penalties imposed under section 5 of the Federal Trade Commission Act (15
			 U.S.C. 45).
					(3)Multiple
			 offenses; mitigating factorsIn assessing the penalty provided by
			 subsection (a)—
						(A)each day of a
			 continuing violation shall be considered a separate violation; and
						(B)the court shall
			 take into consideration, among other factors, the seriousness of the violation
			 and the efforts of the person committing the violation to remedy the harm
			 caused by the violation in a timely manner.
						(b)Criminal
			 penaltyViolation of section 203 of this title is punishable by a
			 fine of not more than $5,000,000, imprisonment for not more than 5 years, or
			 both.
				208. Effect on
			 other laws
				(a)Other authority
			 of the commissionNothing in this title shall be construed to
			 limit or affect in any way the Commission's authority to bring enforcement
			 actions or take any other measure under the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) or any other provision of law.
				(b)State
			 lawNothing in this title preempts any State law.
				IIIStrategic
			 Petroleum Reserve
			301.Suspension of
			 petroleum acquisition for Strategic Petroleum Reserve
				(a)In
			 generalExcept as provided in subsection (b) and notwithstanding
			 any other provision of law, during the period beginning on the date of
			 enactment of this Act and ending on December 31, 2008—
					(1)the Secretary of
			 the Interior shall suspend acquisition of petroleum for the Strategic Petroleum
			 Reserve through the royalty-in-kind program; and
					(2)the Secretary of
			 Energy shall suspend acquisition of petroleum for the Strategic Petroleum
			 Reserve through any other acquisition method.
					(b)ResumptionNot
			 earlier than 30 days after the date on which the President notifies Congress
			 that the President has determined that the weighted average price of petroleum
			 in the United States for the most recent 90-day period is $75 or less per
			 barrel—
					(1)the Secretary of
			 the Interior may resume acquisition of petroleum for the Strategic Petroleum
			 Reserve through the royalty-in-kind program; and
					(2)the Secretary of
			 Energy may resume acquisition of petroleum for the Strategic Petroleum Reserve
			 through any other acquisition method.
					(c)Existing
			 contractsIn the case of any oil scheduled to be delivered to the
			 Strategic Petroleum Reserve pursuant to a contract entered into by the
			 Secretary of Energy prior to, and in effect on, the date of enactment of this
			 Act, the Secretary shall, to the maximum extent practicable, negotiate a
			 deferral of the delivery of the oil for a period of not less than 1 year, in
			 accordance with procedures of the Department of Energy in effect on the date of
			 enactment of this Act for deferrals of oil.
				IVNo
			 Oil Producing and Exporting Cartels
			401.No Oil
			 Producing and Exporting Cartels Act of 2008
				(a)Short
			 titleThis section may be cited as the No Oil Producing and Exporting Cartels Act of
			 2008 or NOPEC.
				(b)Sherman
			 ActThe Sherman Act (15 U.S.C. 1 et seq.) is amended by adding
			 after section 7 the following:
					
						7A.Oil producing
				cartels
							(a)In
				generalIt shall be illegal and a violation of this Act for any
				foreign state, or any instrumentality or agent of any foreign state, to act
				collectively or in combination with any other foreign state, any
				instrumentality or agent of any other foreign state, or any other person,
				whether by cartel or any other association or form of cooperation or joint
				action—
								(1)to limit the
				production or distribution of oil, natural gas, or any other petroleum
				product;
								(2)to set or
				maintain the price of oil, natural gas, or any petroleum product; or
								(3)to otherwise take
				any action in restraint of trade for oil, natural gas, or any petroleum
				product;
								when such
				action, combination, or collective action has a direct, substantial, and
				reasonably foreseeable effect on the market, supply, price, or distribution of
				oil, natural gas, or other petroleum product in the United States.(b)Sovereign
				immunityA foreign state engaged in conduct in violation of
				subsection (a) shall not be immune under the doctrine of sovereign immunity
				from the jurisdiction or judgments of the courts of the United States in any
				action brought to enforce this section.
							(c)Inapplicability
				of act of state doctrineNo court of the United States shall
				decline, based on the act of state doctrine, to make a determination on the
				merits in an action brought under this section.
							(d)EnforcementThe
				Attorney General of the United States may bring an action to enforce this
				section in any district court of the United States as provided under the
				antitrust
				laws.
							.
				(c)Sovereign
			 immunitySection 1605(a) of title 28, United States Code, is
			 amended—
					(1)in paragraph (6),
			 by striking or after the semicolon;
					(2)in paragraph (7),
			 by striking the period and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(8)in which the
				action is brought under section 7A of the Sherman
				Act.
							.
					VMarket
			 speculation
			501.Speculative
			 limits and transparency for off-shore oil tradingSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) is amended by adding at the end the following:
				
					(e)Foreign boards
				of trade
						(1)In
				generalIn the case of any foreign board of trade for which the
				Commission has granted or is considering an application to grant a board of
				trade located outside of the United States relief from the requirement of
				subsection (a) to become a designated contract market, derivatives transaction
				execution facility, or other registered entity, with respect to an energy
				commodity that is physically delivered in the United States, prior to
				continuing to or initially granting the relief, the Commission shall determine
				that the foreign board of trade—
							(A)applies
				comparable principles or requirements regarding the daily publication of
				trading information and position limits or accountability levels for
				speculators as apply to a designated contract market, derivatives transaction
				execution facility, or other registered entity trading energy commodities
				physically delivered in the United States; and
							(B)provides such
				information to the Commission regarding the extent of speculative and
				nonspeculative trading in the energy commodity that is comparable to the
				information the Commission determines necessary to publish a Commitment of
				Traders report for a designated contract market, derivatives transaction
				execution facility, or other registered entity trading energy commodities
				physically delivered in the United States.
							(2)Existing
				foreign boards of tradeDuring the period beginning 1 year after
				the date of enactment of this subsection and ending 18 months after the date of
				enactment of this subsection, the Commission shall determine whether to
				continue to grant relief in accordance with paragraph (1) to any foreign board
				of trade for which the Commission granted relief prior to the date of enactment
				of this
				subsection.
						.
			502.Margin level for
			 crude oil
				(a)In
			 generalSection 2(a)(1) of the Commodity Exchange Act (7 U.S.C.
			 2(a)(1)) is amended by adding at the end the following:
					
						(G)Margin level
				for crude oilNot later than 90 days after the date of enactment
				of this subparagraph, the Commission shall promulgate regulations to set a
				substantial increase in margin levels for crude oil traded on any trading
				facility or as part of any agreement, contract, or transaction covered by this
				Act in order to reduce excessive speculation and protect
				consumers.
						.
				(b)Studies
					(1)Study relating
			 to effect of certain regulationsNot later than 1 year after the
			 date of enactment of this Act, the Commodity Futures Trading Commission shall
			 submit to the appropriate committees of Congress a report describing the effect
			 of the amendment made by subsection (a) on any trading facilities and
			 agreements, contracts, and transactions covered by the Commodity Exchange Act
			 (7 U.S.C. 1 et seq.).
					(2)Study relating
			 to effects of changes in margin levelsNot later than 180 days
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall submit to the appropriate committees of Congress a report
			 describing the effect (including any effect relating to trade volume or
			 volatility) of any change of a margin level that occurred during the 10-year
			 period ending on the date of enactment of this Act.
					
	
		May 21, 2008
		Read the second time and placed on the
		  calendar
	
